68 So. 3d 366 (2011)
Aaron HOPE, Appellant,
v.
STATE of Florida, Appellee.
No. 1D10-1867.
District Court of Appeal of Florida, First District.
August 23, 2011.
C. Richard Parker, Public Defender, Gainesville; Nancy A. Daniels, Public Defender, and G. Kay Witt, Assistant Public Defender, Tallahassee, for Appellant.
Pamela Jo Bondi, Attorney General; Trisha Meggs Pate and Samuel A. Perrone, Assistant Attorneys General, Tallahassee, for Appellee.
PER CURIAM.
We affirm the first two issues raised by Appellant without comment, and based on the State's concession of error on the third issue, we remand for resentencing to reflect the dismissal of the aggravated battery charge.
AFFIRMED in part; REVERSED in part; and REMANDED.
PADOVANO, WETHERELL, and MARSTILLER, JJ., concur.